DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose: calculate a standard amount to reimburse the repair facility for repairing the vehicle based on the damage information, on the location of the repair facility, and on data indicating costs of previous repairs to other vehicles; transmit the standard amount to the second computing device associated with the repair facility; receive, from the second computing device associated with the repair facility, a cost for actual repair of the vehicle after the actual repair for the vehicle has been completed; and adjust the standard amount to reimburse the repair facility for future repairs based on identifying a difference between the standard amount and the cost for actual repair of the vehicle.
The closest prior art is Bray (2016/0239921), which discloses estimating the amount of damage to an item.  The closest NPL is “Making sustainability real: how a process-centered environment supports sustainability,”Willsey, Marie; Albright, Brian; Barone, Charlie; Mencfeld, Kelly. BodyShop Business
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
29.12: S4(6). Babcox Media, Inc. (Dec 2010), which discloses collision repair.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 8 capturing, determining, geotagging, identifying, causing, determining, calculating, transmitting, receiving, and adjusting steps carried out by a server.  The server can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 34).  
Claim 8 falls into the category of fundamental economic practice (streamlining claims processing for insurance providers and repair facilities. For example, insurance providers and repair facilities may benefit from the predictive claims computing platform disclosed herein for determining standard amounts for repairing vehicles without having to provide an estimate prior to repair.—Spec. para.6).  The claim is directed to a judicial exception to an abstract idea.
Independent claims 1 and 15 recite a system and medium and mimic independent claim 13.  Claims 1 and 15 are patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of adjusting the standard amount to reimburse.  The dependent claims are all directed to gathering and analyzing data to determine the cost of repairs.
Claim 8 does not recite additional steps to take it out of the realm of abstraction.  Claim 8 capturing, determining, geotagging, identifying, causing, determining, calculating, transmitting, receiving, and adjusting steps carried out by a server.  The server can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 34).  The claim does not integrate the judicial exception into a practical application.  
Claims 1-2, 4-9, 11-16, and 18-20 are ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691